 In the Matter Of UNITED STATES RUBBER COMPANYandUNITED RUB-BER WORKERS OF AMERICA LOCAL #110, AFFILIATED WITH THE C. I. O.Case No. R-2387SUPPLEMENTAL DECISION AND DIRECTIONMay 27, 19.41On April 10, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election 1 inthe above-entitled proceeding.Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on April 28, 1941,under the direction and supervision of the Regional Director for theEleventh Region (Indianapolis, Indiana).On April 30, 1941, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties his Election Report.As to the balloting and its results the Regional Director reportedas follows:Total Number of Employees Alleged Eligible to Vote_________33TotalNumber Voted________________________________________32Total Number of Valid Votes Cast____________________________ 31Total Number of Votes for the UNITED RUBBER WORKERSOF AMERICA, LOCAL NO. 110, affiliated with the C I O.____ 15Total Number of Votes for the INTERNATIONAL ASSOCIA-TION OF MACHINISTS, LOCAL NO 161 and DISTRICTNO. 90, affiliated with the A. F of I----------------------16Total Number of Votes for NEITHER Organization___________0Total Number of Blank Ballots______________________________,0Total Number of VoidBallots________________________________0Total Number of ChallengedBallots___________________________1With respect to the challenged ballot, that of one Albert Ackeret,challenged 'by United Rubber Workers of America, Local No. 110,herein called the U. R. W., affiliated with the Congress of IndustrialOrganizations, the Regional Director ruled that Ackeret was eligibleto vote in the election and that his vote should be counted.On May 5, 1941, the U. R. W. filed Objections to Election Report,in which it objected,inter alia,to the Regional Director's ruling on1:i0N L R B 107432 N L It B., No 22121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe challenged ballot.On May 12, 1941, the Regional Director is-sued and duly served upon the parties a Report on Objections in whichhe overruled the said Objections and reaffirmed his ruling regardingAckeret's eligibility to vote.The Board has considered the Election Report, the Objections toElection Report, and the Regional Director's Report on Objections.As for Ackeret, the U. R. W. challenged his ballot because he wasnot working during the pay-roll period by which eligibility to votein the election was determined but was then working for InternationalAssociation of Machinists, Local No. 161 and District No. 90, affiliatedwith the American Federation of Labor. It appears from the Re-gional Director's Reports, however, that Ackeret was on a temporaryleave of absence granted by United States Rubber Company, hereincalled the Company; that his name, together with his Social Securityand clock numbers, appeared on the pay roll for the period in question;that it is the Company's policy to grant its employees leaves of ab-sence for various reasons, without prejudice to their rights to groupinsurance, vacation allowances, and other privileges extended toworkers actively employed; that for the duration of such leaves ofabsence, the Company retains the employees' names on its active payroll; and that such employees are eligible to return to work prior tothe expiration of their leave by merely giving the Company noticeof their intention to return.Upon all the facts, we concur in andhereby sustain the Regional Director's ruling that Ackeret waseligible to vote in the election.The Board has considered the other objections of the U. R. W. andfinds that they raise no substantial and material issues with respectto the conduct of the ballot or the Election Report.The objectionsare hereby overruled.Since the results of the election depend on the counting of Ackeret'sballot, which is hereby declared valid, we shall direct that it be counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is ,herebyDIRECTED that, as part of the investigation directed by the NationalLabor Relations Board to ascertain representatives for the purposesof collective bargaining with United States Rubber Company, In-dianapolis, Indiana, the Regional Director shall, pursuant to said UNITED STATES RUBBER COMPANY123Rules and Regulations and subject to Article III, Section 9, thereof,open and count the ballot of Albert Ackeret within ten (10) daysfrom the date of this Direction, and shall thereafter prepare and causeto be served upon all parties to this proceeding a Supplemental Elec-tion Report, embodying his findings therein and his recommendationsas to the results of the balloting.ISAME TITLECERTIFICATION OF REPRESENTATIVESJune 20, 1941On April 10, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election 1in the above-entitled proceeding.Pursuant to the Direction ofElection, an election by secret ballot was conducted on April 28, 1941,under the direction and supervision of the Regional Director forthe Eleventh Region (Indianapolis, Indiana).On April 30, 1941,the Regional Director issued his Election Report, copies of whichwere duly served upon the parties.On May 5, 1941, United RubberWorkers of America, Local No. 110, herein called the U. R. W.,affiliatedwith the Congress of Industrial Organizations, filed Objec-tions to Election Report.On May 12, 1941, the Regional Directorissued and duly served upon the parties a Report on Objections,in which he overruled the said Objections.On May 27, 1941, theBoard issued and duly served upon the parties a SupplementalDecisions and Direction, in which it overruled the Objections of theU. R. W., sustained the ruling made by the Regional Director in hisElection Report that the single challenged ballot cast in the electionshould be counted, and directed that the Regional Director open andcount the said ballot.On June 4, 1940, the Regional Director issued and duly servedupon the parties a Supplemental Election Report, in which he statedthat on June 3, 1941, the challenged ballot was opened and tabulatedin the presence of observers of all the parties and that the results ofthe election were accordingly as follows :Total Number of Employees Alleged Eligible to Vote ----------33TotalNumber Voted_______________________________________32Total Number of Valid Votes Cast__________________________32Total Number of Votes for the UNITED RUBBER WORKERS OFAMERICA, LooAL No. 110,affiliated with the C. I. 0___________15130 N L R B 1074 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal Number of Votes for the INTERNATIONALASSOCIATIONOF MACHINISTS,LOCAL No 161and DISTRICT No. 90, affiliatedwith the A. F. of L.------------------------------------- 17Total Number of Votes for NEITHEROrganization------------GTotal NumberofBlankBallots-----------------------------0TotalNumber ofVoid Ballots-------------------------------- 0Total Number ofChallengedBallots---------------------------0No objections to the opening and tabulation of the ballot or tothe Supplemental Election Report have been filed by any of theparties.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules andRegulations-Series 2,as amended,IT IS HEIREBY CERTIFIEDthat International Association of Machinists.Local No. 161 and District No. 90, affiliated with the American Fed-eration of Labor, have been designated and selected by a majorityof all regular employees of United States Rubber Company in themachinists department of its Indianapolis, Indiana, plant, whichdepartment is commonly known as Department No. 56, includingTimothy Lenahan and Vernon Stidd, but excluding employees in themaintenance department, and excluding other supervisory, clerical,and office employees, as their representative for the purposes of collec-tive bargaining, and that pursuant to Section 9 (a) of the NationalLabor Relations Act, International Association of Machinists, LocalNo. 161 and District No. 90, affiliated with the American Federationof Labor, are the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages.hours of employment, and other conditions of employment.32 N. L R. B, No. 22a.